DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, claims 1-6 and 18-20, in the reply filed on 10/27/2022 is acknowledged. All other claims are withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. 20200194522.

    PNG
    media_image1.png
    407
    443
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    511
    466
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    682
    1003
    media_image3.png
    Greyscale


Regarding claim 1, figs. 2-5 of Lee discloses a display device including a pixel (blue pixel – see fig. 3 where blue pixel is from top 176 to bottom 176), comprising: 
a substrate 110; 
a first pattern 122 disposed on the substrate; 
a conductive 132, second pattern disposed on the first pattern and partially overlapping the first pattern; 
a conductive 162, third pattern disposed on the second pattern and partially overlapping the second pattern; 
a conductive 190, fourth pattern disposed on the third pattern and partially overlapping the third pattern, 
wherein the first pattern 122, the second pattern 132, the third pattern 162, and the fourth pattern 190 overlap each other in a first area of the pixel (as labeled by examiner above); 
a pixel defining layer 172/174 disposed on the fourth pattern 190 and including a first opening (fig. 5 as labeled by examiner above – opening of bottom of 172) overlapping a second area of the pixel (as labeled by examiner above) without overlapping the first area; and 
a first emission layer (as labeled by examiner above) to emit light having a blue color, the first emission layer disposed in the first opening.

Regarding claim 2, fig. 5 of Lee discloses wherein the first area includes an overlap area (area where 172 overlap 176 on the edge in fig. 5), and the pixel defining layer further includes: 
a second opening (top of left 174 to top of 174) overlapping the overlap area and being spaced apart from the first opening (second opening is at the top of fig. 5 which is spaced apart from first opening which below at bottom of 172 to 172 as labeled by examiner above); and 
a third opening (bottom opening of left 174 to bottom opening of right 174) overlapping the overlap area and being spaced apart from the first opening (top of 174 opening is apart from bottom 174 opening which is away from bottom of 172 opening) and the second opening.

Regarding claim 3, fig. 5 of Lee discloses wherein the first opening has a third area (some area A1), and the second opening has a fourth area (some area A2 less than A1) and the third opening has a fifth area (some area A3 less than A2) with the third area A1 being larger than the fourth area  A2 and larger than the fifth area A3.

Regarding claim 4, fig. 5 of Lee discloses wherein the first opening has a third area (pick some area from the total area A1), and the second opening has a fourth area (A1) and the third opening has a fifth area A1 with the fourth area being substantially the same as the fifth area (A1 = A1 = A1).

Regarding claim 18, fig. 2 of Lee discloses wherein the first pattern 312 comprises an active pattern of a driving transistor of the pixel, the second pattern 132 includes a gate electrode of the driving transistor, the third pattern 162 includes a capacitor electrode constituting a capacitor together with the gate electrode (inherent capacitor), and the fourth pattern 190 includes a connecting wire connecting (there exist a physical connection) the driving transistor and a compensation transistor (TS is some type of compensation) of the pixel (see fig. 1).

Regarding claim 19, fig. 2 of Lee discloses wherein the fourth pattern contacts the second pattern.

Regarding claim 20, fig. 2 of Lee discloses wherein the capacitor electrode includes a hole overlapping (space between 174) the second and fourth patterns, and wherein the fourth pattern 190 contacts the second pattern 132 through the hole.




    PNG
    media_image4.png
    650
    712
    media_image4.png
    Greyscale

Regarding claims 1, 2 and 5-6, figs. 2-5 of Lee discloses a display device including a pixel (one pixel is R, G, B subpixels), comprising: 
a substrate 110; 
a first pattern 122 disposed on the substrate; 
a conductive 132, second pattern disposed on the first pattern and partially overlapping the first pattern; 
a conductive 162, third pattern disposed on the second pattern and partially overlapping the second pattern; 
a conductive 190, fourth pattern disposed on the third pattern and partially overlapping the third pattern, 
wherein the first pattern 122, the second pattern 132, the third pattern 162, and the fourth pattern 190 overlap each other in a first area of the pixel (area of Blue subpixel); 
a pixel defining layer 174 disposed on the fourth pattern 190 and including a first opening (fig. 5 as labeled by examiner above – opening of bottom of 174) overlapping a second area of the pixel (as labeled by examiner above) without overlapping the first area; and 
a first emission layer (as labeled by examiner above) to emit light having a blue color, the first emission layer disposed in the first opening;
wherein the first area includes an overlap area (174/172 overlap), and the pixel defining layer further includes: 
a second opening (bottom of 172 to bottom of 172 in R area of fig. 4) overlapping the overlap area and being spaced apart from the first opening (different location of opening); and 
a third opening (middle opening of 174 surround G area only) overlapping the overlap area and being spaced apart from the first opening (top of 174 opening is apart from middle 174 opening) and the second opening (bottom of 172 to bottom of 172 in B area of fig. 4); and 
further comprising: a second emission layer (RED) to emit light having a red color, the second emission layer being disposed in the second opening; and a third emission layer to emit light having a green color, the third emission layer being disposed in the third opening; and wherein the first to third emission layers have top surfaces that are substantially flat (see middle top of R, B and G).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829